DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/16/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 9 and 11 are method claims which depend from the independent apparatus claim 5.  Recitations in method claims are given a different patentable weight than the identical recitations in apparatus claims.  It is not clear if the limitations of apparatus See Ex Parte Miyazaki, 89 USPQ2d 1207, 1211–12 (PTAB Nov. 19, 2008) (Precedential).  Additionally, claim 9 recites “a pressure variation”.  Is this the same “pressure variation” recited in claim 5?  What is the relationship between the last element of claim 9 (“generating . . .sequence”)  to the same recitation in claim 5?  Claim 11 also recites, “removing said clog said closed chamber”.  What does this mean?  Claim 12 is confusing because it is not clear how the steps recited fit into the independent claim 1 (is it an additional step at the end of the method?)
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (DE 1249060 B).  Schmidt discloses a method for unclogging including the steps of flowing a fluid medium through a conduit (25, 26) and through a closed chamber (30) with a separating element (28); controlling a sequence of a sealing means (valves 32, 33, 34, 35) within the conduit between an opened position and a partially closed position; generating a pressure variation at the separating element (“there is again a pulsating movement of the suspension along the screen surfaces 28” Bernoulli’s principle pressure variation due to stopping and reversing flow), during the step of flowing the medium, with a frequency of cycles between the opened position and the partially closed position greater than 0.008 Hz, each cycle being .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-11 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (DE 1249060 B) in view of Walton et al. (US 4,532,961). Schmidt discloses a separating device including a conduit (25, 26); a closed chamber (30) in fluid connection with the conduit; a separating element (28) in fluid connection with the .
Response to Arguments
Applicant's arguments filed 1/16/2021 have been fully considered but they are not persuasive. 
The applicant states that Schmidt does not disclose controlling a sequence of the sealing means, and generating a pressure variation at the separating element.  According to the applicant, “circulating fluid across the sieve does not disclose generating a pressure variation at the separation element of the present invention as now claimed.”  The examiner disagrees with the applicant.  Schmidt explicitly discloses 
The applicant goes on to state:
 “The pressure of DE1249060 pushes fluid through the sieve and presses particles against the sieve. The pressure of the prior art creates a clog at the sieve! This pressure is the opposite of the pressure variation of the present invention to clear a clog. The static pressure of the prior art is only possible because of the complementary components across the sieve of DE1249060. Building up the clog is acceptable at the sieve because there is a release of any pressure at the sieve by the valves across the sieve. That is, ‘the other part runs through the valve 32’ so that a clog is not in any danger to burst the device. The static pressure of the valves 32, 33, 34 and 35 created the clog and that same static pressure of valves 32, 33, 34, and 35 cannot be used to remove the clog. The static pressure is static and is maintained with or without a clog. More fluid is filtered through the sieve, when there is very little clogging. But the valves 32, 33, 34, and 35 as a sealing means are not generating the pressure variation as now claimed. If anything, the valves 32, 33, 34 and 35 are generating a static pressure without variation. The opening and closing of valves 32, 33, 34, and 35 only circulates fluid and builds the clog with static pressure.”

The examiner disagrees with the applicant’s characterization of Schmidt.  The “static pressure” Schmidt refers to is the maximum pressure of the fluid on the separating element (28).  However, this “static pressure” is not constant as the speed and direction of the flow changes and reverses, according to Bernoulli’s principle, this pressure will change.  This results in a pulsating movement of the suspension along the separating element (28), which is a flow perpendicular it.
The applicant goes on to state, 
“Thus, the valves 32, 33, 34, and 35 cannot perform the steps of controlling a sequence between an opened position and a partially closed position and generating the pressure variation during the step of flowing at a frequency of cycles. The opening and closing of valves 32, 33, 34, and 35 as the sealing means do not matter to backwash pressure, since ‘it does not matter which flow direction’. The cycles of valves 32, 33, 34, and 35 do not generate a pressure variation. The cycles of valves 32, 33, 34, and 35 maintain 

The examiner disagrees with the applicant.  As stated above, according to Bernoulli’s principle, the cycles of valves necessarily causes a pressure variation.  Schmidt refers to this as “pulsating movement” perpendicular to the sieve.  Pulsating movement can only occur with pressure variation.  Also, as noted above, The “static pressure” Schmidt refers to is the maximum pressure of the fluid on the separating element (28).  However, this “static pressure” is not constant as the speed and direction of the flow changes and reverses, according to Bernoulli’s principle, this pressure will change.
The examiner notes that the applicant’s remarks related to valves 41 and 42 do not appear directed toward any current rejection.  Additionally, the applicants remarks regarding the rejection under 35 U.S.C. 103 reiterate the applicant’s remarks regarding the Schmidt reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK H MACKEY/Primary Examiner, Art Unit 3659